A DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Bartolo (“Stereolithography: materials, processes and applications”), teaches a method of manufacturing a device, comprising: 
lowering a build platform (referred to as a pipe) into a vat of undeveloped resin (see Chapter 2, section 2.4, page 49, which recites a ”stereolithographic system that polymerizes a liquid resin inside the vat rather than at the surface”) 
causing a light source (referred to as a UV laser) to emit a (UV) light in a first pattern on the undeveloped resin (liquid resin) such that a first layer of resin  is deposited on the build platform (pipe), the first layer of resin being developed (i.e. solidified) resin (see Chapter 2, section 2.4, page 49,  which recites “[i]n this system a UV laser beam penetrates through a pipe into the vat containing the liquid resin and solidifies it”).
However, Bartolo neither teaches nor fairly suggests a method for manufacturing an optofluidic including causing a light source to emit light in a second pattern such that a second layer of resin is deposited on a first layer of resin, a first portion and a second portion of the second layer of resin being developed and a third portion of the second layer of resin remaining undeveloped, 
causing the light source to emit light in a third pattern such that a third layer of resin is deposited on the second layer of resin, the third layer of resin including a first portion, a second portion, and a third portion that is developed resin, the third layer of resin including a fourth portion and a fifth portion remaining undeveloped, the fourth portion of the third layer of resin deposited between the first portion and second portion of the third layer of resin, and the fifth portion of the third layer of resin deposited between the second portion and third portion of the third layer of resin; 
causing the light source to emit light in a fourth pattern such that a fourth layer of resin is deposited on the third layer of resin, the fourth layer of resin including a first portion, a second portion, a third portion, and a fourth portion that is developed resin, the fourth layer including a fifth portion, a sixth portion, and a seventh portion remaining undeveloped, the fifth portion of the fourth layer of resin deposited between the first portion and second portion of the fourth layer of resin, the sixth portion of the fourth layer of resin deposited between the second portion and third portion of the fourth layer of resin, and the seventh portion of the fourth layer of resin deposited between the third portion and fourth portion of the fourth layer of resin; 
causing the light source to emit light in the third pattern such that a fifth layer of resin is deposited on the fourth layer of resin; 
causing the light source to emit light in the second pattern such that a sixth layer of resin is deposited on the fifth layer of resin; and 

In addition, Nakao et al (USPGpub 2016/0229690) teaches a device (referred to as a semiconductor device 1A) comprising: 
a first resin cladding (referred to as a first sealing resin 410A); and 
a second resin cladding (referred to as a second sealing resin 420A), the second resin cladding (420A) having a partially hollow and substantially rectangular interior portion (see [0084] which “[t]he second hollow 120A is rectangular”)
However, Nakao et al nor Bartolo et al neither teaches nor fairly suggests an optofluidic device including a first and second resin cladding wherein the second resin is deposited within the first resin cladding, the second resin separated at least in part from the first resin cladding such that a first substantially rectangular gap is present between the first resin cladding and the second resin cladding, the second resin cladding being substantially rectangular (as required by claims 8 and 14).
As a result, independent claims 1, 8 and 14 are allowed because these claims are non-obvious and novel over the prior art of record and in accordance with other requirements. Moreover, the depended claims, also in accordance with other requirements, are hereby allowed due to their dependency on the respective  independent claims. 
The features of the claimed invention are aimed at allowing for decreasing the amount of the resin polymerized in an optofluidic device by decreasing the penetration depth of curing light, thereby yielding more controlled and smoother channel heights within the device. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugino (USPGpub 2009/0243065) discloses a semiconductor device (100) comprising a first resin substrate (101) on which a first semiconductor chip (125) is mounted a surface thereof; a second resin substrate (111) on which a second semiconductor chip (131) is mounted on a surface thereof; and a resin base material (109), joined to a front surface of the first resin substrate (101) and to a back surface of the second resin substrate (111), so that these surfaces are electrically connected. The resin base material (109) is disposed in a circumference of the first resin substrate (101) in the surface of the first resin substrate (101). Further, the first semiconductor chip (125) is disposed in a space section provided among the first resin substrate (101), the second resin substrate (111) and the resin base material (109) in the surface of the first resin substrate (101) (see the entire abstract and Figure 6).
In addition, Gross et al (“Evaluation of 3D Printing and Its Potential Impact on Biotechnology and the Chemical Sciences”) teaches a method of making a device using a digital mirror device (i.e. mask), a movable platform (i.e. stage), a resin vat (i.e. the photopolymer reservoir containing to be cured resin and cured resin) and a UV laser beam source (see Figure 2B shows the “configuration of an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JONATHAN BORTOLI/          Examiner, Art Unit 1797                                                                                                                                                                                              
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797